DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Applicant’s recent Terminal Disclaimer obviates the Double Patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 19-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikurak, U.S. 8,032,409 B1, in view of Bacastow, U.S. 11,068,890 B2.

34. (New) A method for facilitating a transaction between a select venue and a user of a wireless mobile communication device, the method comprising:
providing from a central server to a client application implemented on the wireless mobile communication device, (see Mikurak, ¶ 6), associated with the user a set of venues that offer goods or services, (see Mikurak, ¶ 2194)(Customer launches a web browser and goes to the retail venue's web site);
receiving a selection of the select venue of the set of venues from the client application through the wireless communication network, (see Mikurak, ¶ 2194); 
initiating with the central server communication between a point of sale system associated with the select venue and the client application in response to receiving the selection of the select venue, wherein initiating communication between the point of sale system associated with the select venue includes negotiating an encryption key between the client application and merchant side software associated with the point of sale system associated with the select venue, (see Mikurak, ¶ 2151);
receiving at the point of sale system from the client application via the wireless communication network an alphanumeric code corresponding to the transaction between the select venue that utilizes the point of sale system and the user of the wireless mobile communications device, (see Mikurak, ¶ 864)(a user may enter an alphanumeric code representative of a source of currency, such as a credit card number or bank account number);
providing to the client application implemented by the wireless mobile communications device a bill associated with the transaction, wherein the transaction includes a compensation amount for the good or the service, (see Mikurak, ¶ 756); 
receiving encrypted payment information associated with the user of the wireless mobile communications device from the client application implemented by the wireless mobile communications device, via a wireless communication network, at the point of sale system associated with the select venue, (see Mikurak, ¶ 342-43, 796); 
receiving a payment request for the transaction associated with the alphanumeric code from the client application implemented by the wireless mobile communications device, via the wireless communication network, at the point of sale system, (see Mikurak, ¶ 796, 1214); and 
processing the payment request at the point of sale system using the payment information associated with the user of the wireless mobile communications device, (see Mikurak, ¶ 796, 1214).
Mikurak fails to disclose that the venue is a bar or restaurant, an alphanumeric code for locating the user, and that the encrypted payment information includes a debit or credit card number. However, the provided reference paragraphs in Bacastow disclose using the method within a fast food restaurant, (see Bacastow, ¶ 146). Bacastow further discloses an encrypted PIN pad and the advantages of using an encrypted PIN code, (see Bacastow, ¶ 5, 93); and also a registered user location table, (see Bacastow,  fig. 45) and a registered card number, see (Bacastow, ¶ 87).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Mikurack and Bacastow.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

35. (New) The method of claim 34, further comprising providing the alphanumeric code to the customer for the customer to enter into the client application, (see Mikurak, ¶ 864).

36. (New) The method of claim 34, further comprising: receiving from the client application a location of the wireless mobile communication device; and determining the set of venues based on the location of the wireless mobile communication device, (see Mikurak, ¶ 2194)(Customer selects items and gets a detailed description of the item including its price and nearest store location).

37. (New) The method of claim 34, further comprising: receiving a selection of an item at the point of sale system associated with the venue from the client application via the wireless communication network; and adding the item to the transaction associated with the alphanumeric code at the point of sale system, (see Mikurak, ¶ 864, 2194).

38. (New) The method of claim 34, wherein the client application has access to a wallet component storing credit card information, wherein receiving the encrypted payment information includes accessing the wallet component to receive payment information including the credit card information, (see Mikurak, ¶ 1853, 1938). 

As per claims 19-33, these claims contain the same or similar features as claims 34-38 rejected above, and therefore the above rejections are incorporated against claims 19-33 herein by reference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627